      Case 19-04309-5-SWH                       Doc 5 Filed 09/19/19 Entered 09/19/19 15:00:53                                 Page 1 of 2

                                                         United States Bankruptcy Court
                                                        Eastern District of North Carolina
                                                              Wilmington Division
 Debtor
                Porters Neck Country Club, Inc.                                            EIN 56−1750141
                Name


 Case number: 19−04309−5−JNC                                                               Date case filed for chapter 11 9/19/19




Official Form 309F (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                           12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered. This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from the debtor by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted
from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice.
(See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.


  1. Debtor's full name                       Porters Neck Country Club, Inc.


  2. All other names used in
     the last 8 years


  3. Address                                  8403 Vintage Club Drive
                                              Wilmington, NC 28411

                                              Jason L. Hendren
  4. Debtor's attorney                        Hendren Redwine & Malone, PLLC                             Contact phone 919 573−1422
      Name and address                        4600 Marriott Drive, Suite 150
                                              Raleigh, NC 27612

  5. Bankruptcy clerk's office                                                                           Office Hours: 8:30 a.m. − 4:30 p.m.
      Documents in this case may be           300 Fayetteville Street, 4th Floor
      filed at this address.                  P.O. Box 791                                               Contact phone: 919−856−4752
      You may inspect all records filed in
      this case at this office or online at   Raleigh, NC 27602
      www.pacer.gov.                                                                                     Date: 9/19/19

  6. Meeting of creditors                     October 24, 2019 at 10:00 AM
      The debtor's representative must
                                                                                                         Location:
      attend the meeting to be questioned Please bring a government issued picture ID with you to
      under oath. Creditors may attend,   the meeting of creditors. This ID is required for entry into   Randy D. Doub United States
      but are not required to do so.      the building.                                                  Courthouse, Room 108, 150 Reade
                                          The meeting may be continued or adjourned to a later           Circle, Greenville, NC 27858
                                          date. If so, the date will be on the court docket.

                                                                                                          For more information, see page 2 >

Official Form 309F (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                   page 1
      Case 19-04309-5-SWH                       Doc 5 Filed 09/19/19 Entered 09/19/19 15:00:53                                         Page 2 of 2

Debtor Porters Neck Country Club, Inc.                                                                                 Case number 19−04309−5−JNC


  7. Proof of claim deadline                  Deadline for filing proof of claim: 1/22/20 For a governmental unit: 3/17/20

                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.nceb.uscourts.gov or any bankruptcy clerk's office. Alternatively, the claim may be filed
                                              electronically on the above website by accessing the Proof of Claim section. When filing electronically, it is
                                              not necessary to complete a paper claim form.

                                              Your claim will be allowed in the amount scheduled unless:

                                                      • your claim is designated as disputed, contingent, or unliquidated;
                                                      • you file a proof of claim in a different amount; or
                                                      • you receive another notice.
                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


  8. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any required
      filing fee by the following deadline.   Deadline for filing the complaint: 12/23/19


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                               Parties may opt to receive notices from the court via email rather than U.S. Mail. Register at
  10. Electronic noticing                      https://bankruptcynotices.uscourts.gov.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  11. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  12. Discharge of debts                      debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F (For Corporations or Partnerships)                     Notice of Chapter 11 Bankruptcy Case                                          page 2
